Kolovsky, J. A. D.
(concurring) : I agree that for the reasons set forth in the foregoing opinion, the lack of proof of obstinacy requires that the judgment below be reversed and that judgment be entered for defendant.
Further, in my view, an additional ground dictates the reversal of the judgment. I am of the opinion that the trial court’s finding that the wife had deserted the husband “on or about August 1, 1957” is precluded by the contrary judicial determinations implicit in the orders for the support of the wife entered by the Juvenile and Domestic Eolations Court on February 1, 1958 and March 16, 1960.
In Amadeo v. Amadeo, 64 N. J. Super. 417, 422 (App. Div. 1960), the court said:
“The Juvenile and Domestic Relations Court is a statutory court whose jurisdiction is strictly limited to the subject matter set forth in the statute, and such jurisdiction cannot be enlarged by consent. State on Complaint of Bruneel v. Bruneel, 14 N. J. 53, 58 (1953); Mattox v. Mattox, 43 N. J. Super. 111, 115 (App. Div. 1956) ; cf. Caravella v. Caravella, 36 N. J. Super. 447 (App. Div. 1955). N. J. S. 2A:4-18(e) provides, in part, that the court shall have jurisdiction to hear and determine in a summary manner disputes and complaints
‘e. Involving the domestic relation, where a husband or father deserts his wife or child even though they continue to live in the same household, in which case the court may order adequate support of his wife, child or family.’ (Italics ours.)
A willful failure to provide adequate support for one’s wife or children constitutes such a desertion within the meaning of the statute as to confer jurisdiction. Mattox v. Mattox, above, at page 117. Of course, if plaintiff [wife] had left her husband xoithout justifiable cause, his failure to support her oould not be considered a *400desertion on his part and jurisdiction would not lie. Likewise, if tlie parties separated by mutual consent, jurisdiction to award support for the wife would not lie. Garavella v. Caravella, above.” (Emphasis added)
The Juvenile and Domestic Relations Court, by virtue of a 1946 amendment of the Juvenile and Domestic Relations Court Act, L. 1946, c. 77, “now has concurrent jurisdiction with the Chancery Division of the Superior Court in matters pertaining to the support of a deserted spouse.” Bonanno v. Bonanno, 4 N. J. 268, 273 (1950); Lasasso v. Lasasso, 1 N. J. 324 (1949); Wilson v. Wilson, 86 N. J. Super. 61, 64 (App. Div. 1964).
Prior to the 1946 amendment, it was held that the purpose of proceedings in the Juvenile and Domestic Relations Court was to prevent a deserted wife and children from becoming public charges, Hiers v. Hiers, 132 N. J. Eq. 610 (E. & A. 1943). The 1946 amendment superseded the decision in Hiers, (Lasasso v. Lasasso, supra, 1 N. J., at p. 328), and now both the Chancery Division in an action under the separate maintenance statute, N. J. S. 2A:34-24, and the Juvenile and Domestic Relations Court acting under N. J. S. 2A:4-18(e), are enforcing the same obligation, the common law duty of a husband to provide suitable support and maintenance for his wife in a manner commensurate with his means and circumstances.
Implicit in an order or judgment for support of a wife, whether it be entered in the Chancery Division in an action for separate maintenance or in the Juvenile and Domestic Relations Court in the exercise of its concurrent jurisdiction, is the existence of facts establishing the statutory jurisdictional requirements called for by the separate maintenance statute, Pierson v. Pierson, 15 N. J. Misc. 117, 118, 189 A. 391, 392 (Ch. 1937); Oertel v. Oertel, 92 N. J. Eq. 327 (Ch. 1920), or the Juvenile and Domestic Relations Court Act, Tracey v. Tracey, 69 N. J. Super. 382, 389 (App. Div. 1961); Kershner v. Kershner, 39 N. J. Super. 604, 607 (J. & D. R. Ct. 1956).
*401Among these jurisdictional facts is the fact that the wife had not deserted her husband. If she be the deserter, the court is without jurisdiction to order support, either in a separate maintenance action in the Chancery Division, Taylor v. Taylor, 73 N. J. Eq. 745 (E. & A. 1908); Eldredge v. Eldredge, 38 N. J. Super. 509, 511 (Chan. Div. 1955), or in the Juvenile and Domestic Eelations Court, Amadeo v. Amadeo, 64 N. J. Super. 417, 422 (App. Div. 1960); Tracey v. Tracey, supra, at p. 389.
We are not here concerned with an attempt by a wife to rely on a prior judgment for separate maintenance, or a Juvenile and Domestic Eelations Court order for support, both of which may be entered on the uncorroborated testimony or admissions of a party to the suit, as res judicata of the fact of husband’s desertion in a subsequent suit for divorce instituted by the wife. In the divorce action the husband’s desertion may not be established by a showing of a prior adjudication of abandonment in a separate maintenance action, Pierson v. Pierson, 15 N. J. Misc. 117, 119, 189 A. 391, 394 (Ch. 1937), or a prior finding of desertion in a nonsupport proceeding, Mattox v. Mattox, 43 N. J. Super. 111, 118 (App. Div. 1956) ; Tracey v. Tracey, supra, at p. 389.
To rule otherwise would be to ignore the public policy of this State which prohibits the grant of a divorce upon the uncorroborated admissions or testimony of a party to the suit; Hague v. Hague, 85 N. J. Eq. 537, 541 (E. & A. 1916); Crowell v. Crowell, 33 N. J. Super. 272, 278 (App. Div. 1954); Pierson v. Pierson, 15 N. J. Misc. 117, 122, 189 A. 391, 394 (Ch. 1937).
Another reason that has been advanced is the difference in the meaning of the words “willful and obstinate desertion” used in the Divorce Act, N. J. S. 2A:34-2, as contrasted with the word “abandon” used in the separate maintenance statute, Pierson v. Pierson, supra, 15 N. J. Misc., at p. 123, 189 A., at p. 394, and the word “deserts” when applied to a husband under N. J. S. 2A:4-18(e); Tracey v. Tracey, supra, at p. 388.
*402No such public policy or other reasons are applicable, however, where the prior proceeding is “directed toward defeating the prayer for divorce rather than in aid of it.” Pierson v. Pierson, supra, 15 N. J. Misc., at p. 119, 189 A., at p. 393.
So an adjudication in a separate maintenance action that the husband had not abandoned his wife on May 14, 1929 has been held to bar a later suit for divorce by the wife charging desertion on that date. Locker v. Locker, 112 N. J. Eq. 25 (Ch. 1932).
So, too, would a determination by a Juvenile and Domestic Relations Court contrary to a wife’s claim that she was forced to leave home because of her husband’s cruel and inhuman conduct be a bar to the wife’s suit for separate maintenance charging constructive desertion by reason of such conduct, Miller v. Miller, 13 N. J. 555, 560 (1953), and her suit for divorce by reason of such alleged cruelty. Martin v. Martin, 26 N. J. Super. 541, 543 (Ch. Div. 1953).
More pertinent to the specific issue here presented is the settled rule that a judgment for the wife in a separate maintenance action is operative as a bar to the husband’s subsequent suit for divorce charging the wife with desertion prior to the date of the separate maintenance judgment. Willis v. Willis, 99 N. J. Eq. 486 (Ch. 1926), affirmed o. b. 101 N. J. Eq. 312 (E. & A. 1927); Holst v. Holst, 101 N. J. Eq. 682, 691 (Ch. 1927); Oertel v. Oertel, 92 N. J. Eq. 327, 328 (Ch. 1920); Pierson v. Pierson, 119 N. J. Eq. 19, 20 (E. & A. 1935); Harding v. Harding, 198 U. S. 317, 25 S. Ct. 679 (1905); 24 Am. Jur. 2d, Divorce and Separation, § 110, p. 272; Annotation, “Decree in suit for separation as res judicata in subsequent suit for divorce or annulment,” 138 A. L. R. 346, 375 (1942), suppl. 90 A. L. R. 2d 745, 759 (1963); Reibesehl v. Reibesehl, 106 N. J. Eq. 32 (Ch. 1930); see also Tremarco v. Tremarco, 117 N. J. Eq. 50 (E. & A. 1934). It does not matter that the judgment in the separate maintenance action had been entered by consent, Willis, supra; Holst, supra, nor that the judgment does not expressly ad*403judieate the jurisdictional facts; they must be deemed to have been adjudicated. Pierson v. Pierson, 15 N. J. Misc. 117, 118, 189 A. 391, 392 (Ct. 1937).
There is no reason, in my opinion, why the same rule should not apply to- a support order of the Juvenile and Domestic Eelations Court entered in the exercise of jurisdiction which is concurrent with that of the Chancery Division. See Miller v. Miller, supra; Martin v. Martin, supra.
Farerh v. Farerh, 117 N. J. Eq. 61, 65 (E. & A. 1934), does not call for a contrary result. The proceedings in the Domestic Eelations Court therein referred to, which were ruled not 'binding in any respect upon either of the parties so far as the issues in the present [divorce] suit are concerned,” took place long before the court was given concurrent jurisdiction with the Court of Chancery in support matters and at a time when “the primary purpose of the proceeding in the law court [was] for the protection of the public * * * so that the wife and children will not become objects of public charity.” Hiers v. Hiers, 132 N. J. Eq. 610, 611 (E. & A. 1943). Cf. D’Annunzio v. D’Annunzio, 91 N. J. Eq. 186 (Ch. 1919), affirmed o. b. 92 N. J. Eq. 236 (E. & A. 1920).
In view of the present jurisdictional limitations of the Juvenile and Domestic Eelations Court, its orders of February 3, 1958 and March 16, 1960 must be deemed to embody, see Tracey v. Tracey, 69 N. J. Super. 382, 389 (App. Div. 1961); Kershner v. Kershner, 39 N. J. Super. 604, 607 (J. & D. R. Ct. 1956), a determination that the wife had not, prior to the entry of the orders, deserted her husband, for if she had, the court was without jurisdiction to enter the orders for support. Amadeo v. Amadeo, supra, at p. 422; Tracey v. Tracey, supra, at p. 389.
That determination operates, as would a similar determination in an action for separate maintenance, as a bar to the husband’s present action charging that the wife deserted him prior to the entry of the orders on February 3, 1958 and *404March 16, 1960, specifically “on or about August 1, 1957.” It may be noted that the husband does not claim that he made any efforts at reconciliation subsequent to the March 16, 1960 order of the Juvenile and Domestic Relations Court.